Per Curiam.
Defendant was tried by the court without a jury on a charge of paternity and found to be the father of plaintiff’s child. The complaint *607alleged the conception occurred on or about the 8th day of March, 1962. At trial, the plaintiff testified the conception occurred on a Sunday near the middle of March. March 8, 1962 fell on Thursday. On appeal, defendant claims this variance is fatal.
CLS 1961, § 722.714(d), as amended by PA 1962, No 238 (Stat Ann 1968 Cum Supp § 25.494[d]) requires the complaint to state time of conception “as near as possible.” This record discloses no fatal variance.
The finding by the trial judge that defendant is the father of plaintiff’s child is not clearly erroneous. OCR 1963, 517.1.
Affirmed.
Quinn, P. J., and Holbrook and Vander Wal, JJ., concurred.